DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 1-8 are currently pending. Group I claims 1-3 and 7 have been elected without traverse in the response filed on 06/29/2022. Claims 1-3 and 7 are currently under examination. This office action is the first office action on the merits of the claims. 
                                                                         Election/Restrictions
3.	Applicant’s election without traverse of Group I claims 1-3 and 7 in the reply filed on 06/29/2022 is acknowledged.
Claims 4-6 and 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/2022.
Information Disclosure Statement
4.	 Foreign references of JP 2000-086708A ,JP 2000-355614 A ,and JP S61-223010 A listed on the IDS filed on 02/28/2020 have not been considered as no copy of these references have been provided. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim recites “wherein an alcohol gel A prepared by the following preparation method has a viscosity of 5,000 mPa*s or more at 25°C” which renders the claim indefinite as the measurement of viscosity will be dependent on the shear rate, normally indicated by the rpm used in the measurement method, at which the polymer gel is measured, which is not indicated in the currently drafted claim and which causes confusion as a polymer may meet the claimed limitation at one shear rate and not meet the claimed limitation at another shear rate which causes confusion as to the boundaries of the claim. 
Concerning claim 2 the claim recites “0.5 to 9 parts by bass with respect to 100 parts by mass of the α,β- unsaturated carboxylic acid (a-1)” which renders the claim indefinite as it is not clear if this refers to the amount of monomer used in a method to make the carboxyl group containing polymer (A) or if this refers to the monomer units which are present in the carboxyl group containing polymer (A) in its final form. 
Claims 3 and 7 are rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Izawa (WO 2016/056591; US 2017/0291976 A1 is used as an English language translation of the reference and all citations refer to the US document; documents provided with the requirement for restriction filed on 05/04/2022).
Concerning claims 1-2 Izawa teaches a carboxyl group containing polymer composition abstract) which is made by  reacting  acrylic acid (which is a unsaturated carboxylic acid), additional methacrylate monomers and  penterythritol allyl ether , which is a mixture or triallyl ether and tetraallyl ether (and is a compound having two or more ethylenically unsaturated groups per molecule) and polymerizing these components (paragraph 0092) This composition additionally has added to it 0.8 g of polyoxyethylene hydrogenated castor oil triisostearate, 0.2 g of polyoxyethylene castor oil and 0.8 g  and monoisostearic acid polyethylene glycol-6 adduct  which are added in a total  amount 1.8 gram with the amount of acrylic acid being 40 g  (paragraph 0092). These compounds are non ionic surfactants because they have ethoxylated fatty acid structures which are known to act as surfactants, and would be present in an amount of 1.8 g per 40 g of acrylic acid (paragraph 0092) or 4.5 parts per 100 parts of unsaturated carboxylic acid used in the polymerization, and it should be noted that the polyoxyethylene hydrogenated castor oil triisostearate and the monoisostearic acid polyethyelene glycol-6 adduct are both present in amounts of 0.8 g which corresponds to 2 parts by mass per 100 pars by mass of the unsaturated carboxylic acid, and the polyoxyethylene castor oil is present in an amount of 0.2 g which corresponds to 0.5 parts by weight per 100 parts of acrylic acid. As such the total amount of surfactant is within the claimed range and each of the individual non ionic surfactants is also with the claimed range of the amount of surfactant to be used. Additionally Izawa indicates that when these compounds are used there is a surfactant in the composition (paragraph 0014 Table 1). As such Izawa teaches each of the claimed components in the claimed amounts.  
Izawa further teaches that a neutralized solution of this polymer has a viscosity of 38,450 mPa*s and a light transmittance of 95 % (column 11 Table 1 example 1) and further teaches examples using similar amounts of the surfactant and which having  light transmittance of at least 95 % and up to 98 %, all of which have a viscosity of at minimum 34,100 mPA*s (column 11 Table 1 examples 2-11). The neutral solution is indicated to be made by using 397 g of ion exchange water with 3g of the carboxyl group containing polymer and then neutralizing using aqueous sodium hydroxide (paragraph 0089) which is approximately a 1 wt% solution of the polymer. The viscosity of the polymer is indicated to be measured at a temperature of 25°C (paragparh 0089) and the light transmittance of the solution is indicated to be measured by diluting the previously indicated neutral solution with  an equal amount of ion exchange water, thereby give a solution at about 0.5 wt% concentration and then measuring the transmittance of light at a wavelength of 425 nm (paragraph 0091). 
Izawa does not particularly teach the claimed properties of the alcohol gel A made by the indicated method of the claim, which uses a mixture of ion exchange water and ethanol and uses ethanol amine in ethanol as the neutralizing agent.  However the indicated method would result in a solution that has 0.75 parts of the polymer in a solution of approximately 148.48 parts by weight for a solution of approximately 0.505 wt% concentration. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.I.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112.II. 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). See MPEP 2112.V.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.I.
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01.II.
Although the light transmittance and the viscosity of the polymer gel is not measured in the claimed alcohol gel A, the indication of a viscosity that is 7 times higher than the claimed viscosity and a light transmittance that is within the claimed range using a differently formed gel would result in the claimed properties, particularly as Izawa teaches each of the claimed components in the claimed amounts. 
As such Izawa teaches the claimed polymer composition with the claimed limitations. 
Alternatively in the event that the example of Izawa do not teach the claimed properties. 
Izawa teaches that he polymer composition will have excellent aqueous solution thickening properties and have high transparency of a neutral viscous solution (paragraph 0015)Izawa teaches that the light transmittance and the viscosity of a neutralized polymer gel which includes from 0.1 to 3.0 mass % of polymer (paragraph 0083) are important properties with the viscosity being preferably in a range of from 20,000 to 80,000 mPa*s (paragraph 0084) and the light transmittance preferably being 90% or more (paragraph 0085).  This indicates that the neutralized polymer gel concentration that is below the concentration given by the claimed method, and can have a viscosity that can be more than an order of magnitude greater than the claimed minimum viscosity, as well as a light transmittance which is an overlapping range with the claimed range, and as indicated above teaches examples with light transmittance as high as 98 %. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the viscosity and light transmittance at 425 of the polymer to give the claimed properties because Izawa teaches that the polymer composition will have excellent aqueous solution thickening properties, an high transparency and teaches ranges of these property values which would provide at very least an overlapping range with the claimed range of the properties. 

7.	Claims 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Izawa (WO 2016/056591; US 2017/0291976 A1 is used as an English language translation of the reference and all citations refer to the US document documents provided with the requirement for restriction filed on 05/04/2022) as is evidenced by Sugihara 463 (US 2016/0130463 ).
Concerning claims 3 and 7 Izawa teaches the polymer composition of claims 1 and 2 as is indicated above. 
Izawa does not particularly teach the value of the HLB of the surfactant used in the examples. 
Izawa further teaches as is indicated above an example which includes 0.8g of monoisostearic acid poly ethylene glycol 6 adduct as the polyoxyalkylene fatty acid ester (c3) (paragraph 0092) which is present in an amount of 2 parts per 100 parts of the acrylic acid of the polymer.  
Izawa further teaches an example 4 which is made by the same method and the same components but which replaces monoisostearic acid poly ethylene glycol 6 adduct with polyoxyethylene (2) lauryl ether also known as EMULGEN 102KG (paragraph 0095). This example is indicated to have a visible light transmission of 97% and a viscosity of 34,200 mPs*s
Sugihara 463 teaches that EMULGEN 102KG has a HLB value of 6.3 (paragraph 0164). 
This provides evidence that the surfactant used in the claimed amount will have the claimed HLB value.
Izawa does not particularly teach the claimed properties of the alcohol gel A made by the indicated method of the claim, which uses a mixture of ion exchange water and ethanol and uses ethanol amine in ethanol as the neutralizing agent.  However the indicated method would result in a solution that has 0.75 parts of the polymer in a solution of approximately 148.48 parts by weight for a solution of approximately 0.505 wt% concentration. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.I.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112.II. 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). See MPEP 2112.V.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.I.
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01.II.
Although the light transmittance and the viscosity of the polymer gel is not measured in the claimed alcohol gel A, the indication of a viscosity that is 7 times higher than the claimed viscosity and a light transmittance that is within the claimed range using a differently formed gel would result in the claimed properties, particularly as Izawa teaches each of the claimed components in the claimed amounts. 
As such Izawa teaches the claimed polymer composition with the claimed limitations. 
Alternatively in the event that the example of Izawa do not teach the claimed properties. 
Izawa teaches that he polymer composition will have excellent aqueous solution thickening properties and have high transparency of a neutral viscous solution (paragraph 0015)Izawa teaches that the light transmittance and the viscosity of a neutralized polymer gel which includes from 0.1 to 3.0 mass % of polymer (paragraph 0083) are important properties with the viscosity being preferably in a range of from 20,000 to 80,000 mPa*s (paragraph 0084) and the light transmittance preferably being 90% or more (paragraph 0085).  This indicates that the neutralized polymer gel concentration that is below the concentration given by the claimed method, and can have a viscosity that can be more than an order of magnitude greater than the claimed minimum viscosity, as well as a light transmittance which is an overlapping range with the claimed range, and as indicated above teaches examples with light transmittance as high as 98 %. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the viscosity and light transmittance at 425 of the polymer to give the claimed properties because Izawa teaches that the polymer composition will have excellent aqueous solution thickening properties, an high transparency and teaches ranges of these property values which would provide at very least an overlapping range with the claimed range of the properties. 

8.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Masuda (WO 2014/208316 A1; all citations refer to US 2016/0367465 A1 which is used as an English language translation of the WIPO document).
Concerning claims 1-2 Masuda teaches an example of a polymer composition which is made from 92 g of 80 % by mass of acrylic acid an polymerization initiator and a water soluble sucrose allyl ether as a crosslinking agent (paragraph 0071) which is mixed with 2.76 grams of a polyoxyethylene polyoxypropylene stearyl ether (paragraph 0072) and was then dried to have a hydrophilic thickener (paragraph 0073). The sucrose allyl ether crosslinking agent is indicated to be a crosslinking agent having two or more polymerizable unsaturated groups (paragraph 0040) and so would correspond to the claimed compounds a-2. The polyoxyethylene polyoxypropylene stearyl ether is indicated to be a surfactant (paragraph 0023) and as such would correspond to the claimed nonionic surfactant, and is present in an amount of 2.76 grams per 73.6 grams of acrylic acid or approximately 3.627 parts of the non ionic surfactant per 100 parts of the unsaturated carboxylic acid, which is within the claimed range. This polymer was measured in a 0.5 % by mass aqueous gel at 25 °C made by providing 1.5 g of the polymer composition and 298.5 g of ion exchange water (paragraph 0056) and this gel was then used to measure the transmittance of a light beam at a wavelength at 425 nm to give the transparency of the gel (paragraph 0063).  The particular example provided is indicated to have a viscosity of 35,000 mPa*s and a transparency of 99% (column 5 Table 1 example 1).  
Masuda does not particularly teach the claimed properties of the alcohol gel A made by the indicated method of the claim, which uses a mixture of ion exchange water and ethanol and uses ethanol amine in ethanol as the neutralizing agent.  However the indicated method would result in a solution that has 0.75 parts of the polymer in a solution of approximately 148.48 parts by weight for a solution of approximately 0.505 wt% concentration of in a mixed ethanol and water solution, and the properties indicated by Masuda are of the 0.5 wt% gel of the polymer in water. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.I.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112.II. 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). See MPEP 2112.V.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.I.
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01.II.
Although the light transmittance and the viscosity of the polymer gel is not measured in the claimed alcohol gel A, the indication of a viscosity that is 7 times higher than the claimed viscosity and a light transmittance that is within the claimed range using a differently formed gel would result in the claimed properties, particularly as Masuda teaches each of the claimed components in the claimed amounts. 
As such Masuda teaches the claimed polymer composition with the claimed limitations. 
Alternatively Masuda teaches that the thickener can be easily dispersed and thickened without neutralization and has excellent transparency (paragraph 0014) and includes a non ionic surfactant (paragraph 0023) in an amount of from 1 to 5 parts by mass based on the amount of the unsaturated monomer (paragraph 00029). The unsaturated monomer is indicated to preferably be a monomer having a carboxyl group such as acrylic and methacrylic acid (paragraph 0030) which would indicate that the surfactant is present in an amount within the claimed range. The polymer is further indicated to include a crosslinking agent (paragraph 0041) which can be a crosslinking agent having two or more polymerizable unsaturated groups (paragraph 0040) in amount of from 1.1 to 0.5 parts by bass based on 100 parts by mass of the water soluble ethylenically unsaturated monomer (paragraph 0041) . The thickener is indicated to be used in a water or an alcohol solution (paragraph 0044) and to have a transparency at 425nm of 90% or more of an aqueous gel at a concentration of 0.5% by mass and a viscosity of the aqueous gel at a concentration of 0.5 % by mass of preferably from 15,000 to 40,000 mPa*s (paragraph 0046).  
This indicates that a polymer gel concentration that approximately the same  given by the claimed method, has a viscosity that is between 3 and 8 times greater than the claimed minimum viscosity, as well as a light transmittance which is an overlapping range with the claimed range, and as indicated above teaches examples with light transmittance as high as 99 %. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the viscosity and light transmittance at 425 of the polymer composition of Masuda to give the claimed properties because Masuda teaches that the polymer composition will have excellent aqueous solution thickening properties, a high transparency and teaches ranges of these property values which would provide at very least an overlapping range with the claimed range of the properties. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (WO 2014/208316 A1; all citations refer to US 2016/0367465 A1 which is used as an English language translation of the WIPO document) as applied to claims 1-2 above, and further in view of Su (US 6,287,545 B1) as evidenced by Sugihara 639 (US 2021/0130639 A1).
Concerning claims 3 and 7 Masuda teaches the composition of claims 1-2 as is indicated above. 
Masuda does not specifically teach the HLB value of the non ionic surfactants which are polyoxyethylene polyoxypropylene alkyl ethers. 
Masuda does teach that the surfactant has a structure of (paragraph 0024)

    PNG
    media_image1.png
    33
    215
    media_image1.png
    Greyscale

Where R is an alkyl group having from 3 to 24 carbon atoms, m is an integer of 2 to 100 and n is an integer of from 2 to 100. 
HLB value refers to the hydrophilic lipophilic balance of a surfactant, which results from the structure of the surfactant with lower values being more lipophilic in nature. This would result from the structure of the surfactant with larger number of ethylene oxide group or propylene oxide groups resulting in a higher value (as these groups are hydrophilic) with lower amounts of ethylene oxide or propylene oxide groups to a longer alkyl chain of the R of the structure 
Examples of these surfactants include polyoxyethylene polyoxypropylene cetyl ether and polyoxyethylene poolyoxypropylene stearyl ether (paragraph 0028). 
Su teaches that low HLB stabilizer with HLB values of about 2.0 to about 9.0 are obtainable from oxyalklation of branched-chain fatty alcohols such as isocetyl alcohol and isostearyl alcohol with up to eight moles of ethylene oxide and or 1,2 propylene oxide (column 2 lines 45-60). This indicates that the structure of the surfactant of Masuda would provide a HLB value which is an overlapping range with the claimed range of from 5 to 8, as the structure of the surfactant requires a minimum of 4 alkoxide units and would therefor include the indicated low HLB non ionic surfactants indicated by Su. 
Sugihara 639 provides evidence that UNISAFE 10P-8 has an HLB value of 7.7 and indicates that the surfactant has a structure where RE is an octadecyl group, m=10 and n-8 (pg 28 Table 3).  
Masuda teaches that UNISAFE 10P-8 is one of the exemplary surfactants that can be used in the polymer composition (paragraph 0028) and teaches other surfactants such as UNISAFE 10P-4 UNISAFE 5P-4, UNISAFE 5P-8 which have the same alkyl groups be fewer numbers of oxyethylene or oxypropylene groups which would be expected to result in lower HLB values. 
As such the surfactants taught by Masuda would teach an overlapping range with the claimed range of the HLB value of the surfactant. 
Masuda teaches that the thickener can be easily dispersed and thickened without neutralization and has excellent transparency (paragraph 0014) and includes a non ionic surfactant (paragraph 0023) in an amount of from 1 to 5 parts by mass based on the amount of the unsaturated monomer (paragraph 00029). The unsaturated monomer is indicated to preferably be a monomer having a carboxyl group such as acrylic and methacrylic acid (paragraph 0030). The polymer is further indicated to include a crosslinking agent (paragraph 0041) which can be a crosslinking agent having two or more polymerizable unsaturated groups (paragraph 0040) in amount of from 1.1 to 0.5 parts by bass based on 100 parts by mass of the water soluble ethylenically unsaturated monomer (paragraph 0041) . The thickener is indicated to be used in a water or an alcohol solution (paragraph 0044) and to have a transparency at 425nm of 90% or more of an aqueous gel at a concentration of 0.5% by mass and a viscosity of the aqueous gel at a concentration of 0.5 % by mass of preferably from 15,000 to 40,000 mPa*s (paragraph 0046).  
This indicates that a polymer gel concentration that approximately the same given by the claimed method, has a viscosity that is between 3 and 8 times greater than the claimed minimum viscosity, as well as a light transmittance which is an overlapping range with the claimed range, and as indicated above teaches examples with light transmittance as high as 99 %. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the composition of Masuda to include a surfactant having the claimed HLB value because Su teaches that the surfactants of Masuda can have structures having overlapping HLB values and Sugihara 639 provides evidence that some of the exemplary surfactants listed by Masuda have the claimed HLB value to provide a composition having the claimed viscosity and transparency properties as Masuda teaches that the polymer composition will have excellent aqueous solution thickening properties, a high transparency and teaches ranges of these property values which would provide at very least an overlapping range with the claimed range of the properties. 

                                                                                 Conclusion
10.	Claims 1-3 and 7 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/               Examiner, Art Unit 1763

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763